Citation Nr: 1714336	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-30 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for unspecified anxiety (claimed as depression and depressive anxiety disorder).

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for a bilateral ankle condition claimed as secondary to the service-connected disability of severe pes planus deformity bilateral with retrocalcaneal bursitis bilateral, to include whether new and material evidence has been received to reopen a previously denied claim.  

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A videoconference hearing was held on August 4, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

Also on appeal is a February 2017 rating decision denying service connection for (1) unspecified anxiety (claimed as depression and depressive anxiety disorder); (2) vertigo; and (3) a bilateral ankle condition.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is warranted before a final decision may be reached.  


Manlincon

The claims of service connection now on appeal must be remanded for issuance of an SOC.  

The claims were denied in a February 2017 rating decision.  The Veteran, through his representative, filed a VA Form 21-0958, Notice of Disagreement (NOD), in March 2017.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand the claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Pes Planus

The claim for an increased rating for pes planus must be remanded to obtain missing private treatment records.  Specifically, at a February 2017 VA Podiatry consultation, the Veteran reported private treatment for his feet, including a steroid injection.  These treatment records are not in the claims file.  He previously submitted a Disability Benefits Questionnaire (DBQ) from a private doctor, but did not identify and authorize VA to obtain any records from a private doctor.  

However, he was not asked to do so.  If VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2).  This action has not been taken as to the private treatment records identified in the February 2017 VA Podiatry consultation.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims of service connection for (1) unspecified anxiety (claimed as depression and depressive anxiety disorder); (2) vertigo; and (3) a bilateral ankle condition.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment with a private physician for his feet as he reported during VA treatment in February 2017.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

3.  Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

4.  After completing all actions set forth in paragraphs 2-3, plus any further action needed as a consequence of the development completed in paragraphs 2-3above, readjudicate the remanded claim for an increased rating for bilateral pes planus with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



